Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B claims 6-12 in the reply filed on 10/8/21 is acknowledged.
Claim Objections

Claim 1 is objected to because of the following informalities:  Claim 1 states in line 4 “plurality of batteries is stacked” for examination purposes the examiner assumes it to read “plurality of batteries are stacked” Appropriate correction is required.

Claims 2-5 are objected to because of the following informalities:  The status indicator of claims 2-5 should be “WITHDRAN” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the end plate” in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the end plate” refers to “one of the two end plates” of claim 6 or the other of the two end plates in claim 1. 

Claim 11 recites the limitation “the elastic sheet” in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the elastic sheet” refers to each of the two elastic sheets or just one of the two elastic sheets. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 2015/0079451).

With respect to claim 1, Jeong et al. discloses a battery module [Figure 1; 0044], comprising: a plurality of batteries 10 that is stacked [Figure 1]; two end plates 120/150 disposed at two ends of the plurality of batteries 10 in a direction in which the plurality of batteries 10 is stacked; and a fixing strap 140/123/121 comprising a strap-shaped body 140 and an elastic fixing part 123/121, wherein the strap-shaped body 140 surrounds the plurality of batteries 10 and the two end plates 150/120 and defines a gap [Figure 1], and the elastic fixing part 123/121/122 is disposed in the gap and connected to the strap-shaped body 140 [Figure 1; 0059-0065].





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 & 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. CN106654103 in view of Jeong et al. (US 2015/0079451)

With respect to claim 1, Cao et al. discloses a battery module [Figure 7], comprising: a plurality of batteries that is stacked [Figure 7]; two end plates 10 disposed at two ends of the plurality of batteries in a direction in which the plurality of batteries is stacked [Figure 7]; and a side plate 20/connecting plate 11 (fixing strap)  comprising a strap-shaped body 20 and a fixing part 11 [Figure 2 & 7], wherein the strap-shaped body 20 surrounds the plurality of batteries and the two end plates 10 [Figure 7] and defines a 

Cao et al. does not specifically disclose the fixing part being an elastic fixing part 

Jeong et al. discloses a battery module [Figure 1; 0044], comprising: a plurality of batteries 10 that is stacked [Figure 1]; two end plates 120/150 disposed at two ends of the plurality of batteries 10 in a direction in which the plurality of batteries 10 is stacked; and a fixing strap 140/123/121 comprising a strap-shaped body 140 and an elastic fixing part 123/121, wherein the strap-shaped body 140 surrounds the plurality of batteries 10 and the two end plates 150/120 and defines a gap [Figure 1], and the elastic fixing part 123/121/122 is disposed in the gap and connected to the strap-shaped body 140 [Figure 1; 0059-0065].


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fixing member of Cao et al. to include elastic members, as disclosed in Jeong et al., in order to allow for an improved coupling structure for easy assembly and sufficient coupling strength. [0007; 0047-0048]

With respect to claim 6, Cao et al. discloses wherein the fixing part 11 comprises two sheets 11 [Figure 1; Figure 2], each of the two sheets 11 comprises a first connection portion 114 and second connection portion 110/111 [Figure 5; Figure 6], the first 

Cao et al. does not specifically disclose wherein the first connection portion elastically presses against the side of one of the end plates or wherein the second connection portion detachably connected to a side of an end of the strap-shaped body facing away from the plurality of batteries.

Jeong et al. discloses wherein the elastic fixing part 123/121/122 comprises two elastic sheets [0048-0060; Figure 1; Figure 6], each of the two elastic sheets  comprises a first connection portion 122/121 and second connection portion 123, the first connection portion 122/121 presses against a side of one of the two end plates facing away from the plurality of batteries, and the second connection portion 123 is detachably connected to a side of an end 143/145 of the strap-shaped body 40 facing away from the plurality of batteries. [Figure 5; 0060-0070]


Jeong et al. discloses wherein catch jaws 121 (first connection portion) can be provided on the side plates 140 and fastening holes can be provided on the end plates 120 [0056] therefore when the first connection portion 121 is provided on the side plate 140 and are inserted into fastening holes 141 on the end plate 120, the first connection 

Furthermore, while Jeong et al. does not disclose specifically disclose wherein the first connection portion elastically presses against a side of one of the two end plates,  however, it would have been obvious to one having ordinary skill in the art provide the to rearrange the coupling tabs 122 to be arranged on the side plate along with the catch jaws 121 and elastically pressed against a side of one of the two end plates, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed structures would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fixing member of Cao et al. to include a first connection portion that elastically presses against the side of one of the end plates and a second connection portion that is detachably connected to a side of an end of the strap-shaped body facing away from the plurality of batteries, as disclosed in Jeong et al., in order to allow for an improved coupling structure for easy assembly and sufficient coupling strength. [0007; 0047-0048]

With respect to claim 7, Cao et al. discloses wherein the first connection portion 114 comprises an arcuate press-contact surface [Figure 5; Figure 6], and the press-contact surface presses against the side 101/103 of the one of the two end plates 10 facing away from the plurality of batteries. [Figure 3; 0051-0060]

With respect to claim 8, Cao et al. discloses wherein a press-contact slot 104 is provided at the side of the one of the two end plates 10 facing away from the plurality of batteries [Figure 3; Figure 4; 0051-0060], and the press-contact surface presses into the press-contact slot 104. [Figure 3; Figure 4; 0051-0060]


With respect to claim 9, Cao et al. does not disclose wherein the second connection portion is provided with a hooking hole; and a hook is provided at a side of the strap-shaped body facing away from the plurality of batteries, wherein the hooking hole matches the hook. 

Jeong et al. discloses wherein the second connection portion 123 is provided with a hooking hole 125; [Figure 5; 0070]; and a hook 145/143 is provided at a side of the strap-shaped body 40 facing away from the plurality of batteries, wherein the hooking hole 125 matches the hook 145. [Figure 4; Figure 5; 0070-0072]. 





With respect to claim 10, Cao et al. does not disclose wherein the hook comprises a body portion and an extending portion, 13the body portion comprises a flat prism shape, and the body portion is formed at a side of one of the two ends of the strap-shaped body facing away from the plurality of batteries, and the extending portion is connected to the body portion and extends in a direction facing away from the gap defined by the strap-shaped body.  

Jeong et al. discloses wherein the hook 145/143 comprises a body portion 143 and a pin 145 (extending portion), 13the body portion 143 comprises a flat prism shape, and the body portion 143 is formed at a side of one of the two ends of the strap-shaped body 140b facing away from the plurality of batteries, and the extending portion 145 is connected to the body portion 143 and extends in a direction facing away from the gap defined by the strap-shaped body. [0070; Figure 3: Figure 4; Figure 5]

With respect to claim 11, Cao et al. discloses wherein the elastic sheet 11 further comprises a transition portion 113/112 that connects the first connection portion 114 


With respect to claim 12, Cao et al. discloses wherein the limiting portion 103/103a/103b comprises a frame-shaped structure [Figure 3; Figure 4], and the straight section passes through the frame-shaped structure. [0051-0060; Figure 3; Figure 4; Figure 5]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagane et al. US 20170352850.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN AKHTAR/Examiner, Art Unit 1723